t c memo united_states tax_court said mahmoud karara petitioner v commissioner of internal revenue respondent docket nos filed date said mahmoud karara pro_se ross m greenburg for respondent memorandum findings_of_fact and opinion couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure -0- the issues for decision are whether the period of limitations under sec_6501 bars respondent from making assessments against petitioner for the years and whether for and petitioner realized a gain pursuant to sec_1001 on the redemption of certain shares of citizens federal bank non-cumulative preferred_stock citizens federal stock whether for and petitioner was engaged in a trade_or_business activity under sec_162 a whether petitioner is liable for the addition_to_tax under sec_665l a for failure_to_file returns for and and whether for petitioner is liable for the addition_to_tax under sec_6654 for failure to make estimated_tax payments issue number was presented by petitioner at trial by way of a motion to dismiss for lack of jurisdiction on the ground that respondent was barred by the period of limitations under sec_6501 respondent filed an objection affirmatively alleging that the notices of deficiency were not barred because petitioner did not file federal_income_tax returns for the years at issue the court denied petitioner's motion to dismiss continued findings_of_fact some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was naples florida in petitioner earned wages of dollar_figure working ina convenience store at naples florida petitioner also realized dollar_figure of interest_income and dollar_figure of social_security income in finally petitioner received gross_receipts of dollar_figure from the redemption of shares of citizens federal stock in petitioner continued to be employed at the same convenience store in naples florida and earned wages of dollar_figure petitioner also realized dollar_figure of interest_income and dollar_figure of dividend income in finally petitioner realized gross_receipts of dollar_figure from the redemption of shares of citizens federal stock in petitioner did not file income_tax returns for and the internal_revenue_service irs issued the notices of continued for the reason that the statute_of_limitations is not a jurisdictional question but is a defense in bar or an affirmative defense to be considered on the merits see 19_bta_809 affd 62_f2d_754 2d cir the court agreed that petitioner's statute_of_limitations defense would be considered on the merits deficiency based on reports filed by payers of income the notices of deficiency were issued on date opinion whether respondent is barred by the sec_6501 period of limitations petitioner did not file federal_income_tax returns for and the notices of deficiency for and were both issued on date petitioner contends that respondent is barred from making assessments against him because the notices of deficiency were issued more than years from the dates the taxes were due for each of the years at issue petitioner contends the taxes were due on date and the taxes were due on date since the notices of deficiency were issued more than years from those dates petitioner contends that respondent is barred from making assessments against him sec_6501 provides generally that taxes imposed by the internal_revenue_code shall be assessed within years after the return is filed whether or not such return was filed on or after the date prescribed sec_6501 provides that in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time the court rejects petitioner's contention that respondent is barred from making assessments against him for the years in guestion since no returns were filed sec_6501 c provides expressly that assessment may be made at any time moreover petitioner is in error in claiming that the taxes were due on date and on date calendar_year taxpayers are under sec_6072 required to file their income_tax returns and pay the taxes thereon on or before april 15th following the close of the taxable_year the court therefore rejects petitioner's claim that respondent is barred by the period of limitations under sec_6501 gain on redemption of stock under sec_1001 gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis of the property in this case the parties agree that petitioner realized dollar_figure and dollar_figure in and respectively on the redemption of citizen's federal stock owned by petitioner at issue is the adjusted_basis of the redeemed stock in the hands of petitioner generally under sec_1012 the basis_of_property is its cost the cost is the amount_paid for such property in cash or other_property see sec_1_1012-1 income_tax regs thus petitioner must demonstrate the economic outlay necessary for shareholders to claim basis see eg 875_f2d_420 4th cir affg 90_tc_206 535_f2d_309 5th cir affg 63_tc_468 in the notice_of_deficiency respondent determined that petitioner had a zero basis in the redeemed stock petitioner testified that he had a basis of dollar_figure per share or a total of dollar_figure and dollar_figure for the shares redeemed in and respectively in an attempt to substantiate his basis in the redeemed securities petitioner submitted a copy of a certificate issued by the citizens federal bank the certificate shows that petitioner owned shares of citizens federal stock that the stock was percent series c non-cumulative preferred_stock and that the stock's par_value was dollar_figure additionally petitioner submitted a copy of a letter from the citizens federal bank declaring its intent to redeem some of its outstanding shares from shareholders this letter indicates that the redemption price of the stock wa sec_101 percent of the preference value or dollar_figure per share petitioner did not submit any other evidence to support his claimed basis in the redeemed shares of stock petitioner's testimony regarding the purchase of the stock at issue was vague in fact he was unable to provide any details regarding his purchase of the stock other than the claimed dollar_figure per share purchase_price that he surmised from the letter the bank sent him the documents submitted by petitioner in no way established the amount or amounts petitioner paid for the shares or the amounts he originally deposited for such shares petitioner contended that the stock was no more than a savings account and that the redemption was nothing more than a return of his money plus the percent in excess of his original deposit however he presented no evidence to show when such moneys had been deposited or the amount that had been deposited petitioner therefore failed to establish the economic outlay necessary to claim basis thus the court finds that petitioner had a zero basis in the shares of citizens federal stock that were redeemed in and accordingly respondent's determination is sustained sec_162 trade_or_business activity petitioner claimed that he incurred deductible trade_or_business_expenses during and in connection with an engineering business he did not describe what type of engineering activities he was engaged in or what kinds of engineering services he performed if any during the years in guestion he admitted having no gross_receipts for either year from such an activity sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order for an expenditure to be deductible as a business_expense the expenditure must relate to an activity that amounts to the present carrying on of an existing business 35_tc_1092 thus in order for petitioner to meet his burden_of_proof it is necessary to establish that the expenditures in question related to activities that amounted to the present carrying on of a business 71_tc_568 koons v commissioner supra whether a taxpayer is engaged in a trade_or_business and the nature of such trade_or_business are questions of fact 56_tc_1300 affd per curiam 487_f2d_1025 9th cir 55_tc_884 354_f2d_352 the supreme court has interpreted the trade_or_business terminology of sec_162 to mean that the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 in commissioner v groetzinger supra pincite the supreme court stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit petitioner did not establish that he was engaged in a trade_or_business during and petitioner earned no gross_receipts from the purported activity during the years at issue and presented no documentary information to establish exactly what type of an activity he was purportedly engaged in he testified he was engaged in an engineering activity but presented no evidence as to the nature of the engineering services he provided the nature of his clients the date the activity commenced and why during and he had no gross_income from such an activity petitioner testified he had an engineering background and had taught engineering at two or three colleges and although the court has no reason to doubt such testimony the court is not satisfied that petitioner's background established a trade_or_business during and on this record the court holds that petitioner failed to establish that he was engaged in a trade_or_business activity during and sec_6651 failure-to-file addition_to_tax the next issue is whether petitioner is liable for the additions to tax under sec_6651 for his failure_to_file federal_income_tax returns for and sec_6651 a imposes an addition_to_tax for a taxpayer's failure_to_file timely returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax i sec_5 percent of the amount required to be shown on the return for each month beyond the return's due_date not to exceed percent see sec_6651 a reasonable_cause exists where a taxpayer exercises ordinary business care and prudence and still is unable to file a timely return see 92_tc_899 79_tc_298 sec_301_6651-1 proced admin regs willful neglect is viewed as a conscious intentional failure or reckless indifference to the obligation to file see 469_us_241 estate of newton v commissioner tcmemo_1990_208 whether petitioner has shown reasonable_cause and no willful neglect is a question of fact to be decided on the entire record see 49_tc_200 affd per curiam 410_f2d_302 6th cir sec_6011 provides that any person made liable for any_tax imposed by title_26 shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6012 requires that every individual having gross_income that equals or exceeds the exemption_amount must file a tax_return except as relevant here that a return shall not be reguired of an individual who is not married is not a surviving_spouse is not a head-of-household and for the taxable_year has gross_income of less than the sum of the exemption_amount plus the basic_standard_deduction applicable to such individual individual tax returns are due on or before the 15th day of the fourth month following the close of the tax_year see sec_1_6072-1 income_tax regs the term gross_income means all income from whatever source derived sec_61 the exemption amounts applicable to petitioner for the tax years and were dollar_figure and dollar_figure respectively see sec_151 the standard_deduction amounts applicable to petitioner for tax years and were dollar_figure and dollar_figure respectively see sec_63 thus petitioner was required to file for and if his gross_income in those years exceeded dollar_figure and dollar_figure respectively petitioner stipulated the fact that he had gross_income in and of dollar_figure and dollar_figure respectively petitioner therefore was required to file a return in the years at issue since his gross_income for those years clearly exceeded the minimum statutory amounts for filing petitioner claimed that he did not file returns for and because based on his reading of the instructions accompanying his tax_return forms for the years in question he did not have enough income to be required_by_law to file a return petitioner believed that in calculating his income to determine whether he was required to file a return he was entitled to deduct his claimed expenses in arriving at the income figure in support of this contention petitioner submitted a copy of the tax_return instructions that he claimed he relied on in reaching his decision not to file the instructions read in relevant part as follows you must file a return if your gross_income was at least the amount shown in the last column ' gross_income means all income you received in the form of money goods and services that is not exempt from tax including any gain on the sale of your home even if you may exclude or postpone part of all of the gain petitioner's claim is not supported by the instructions he purportedly relied on he misread or misconstrued the above- guoted language the instructions clearly state that a taxpayer must file a return if his gross_income for the year equals or exceeds a specified dollar amount in the next sentence the term gross_income is clearly defined importantly the definition of gross_income in the instructions does not in any way state or even mention the deduction of any expenses in arriving at gross_income petitioner's claim cannot be the amount shown in the last column is dollar_figure and dollar_figure for and respectively sustained nothing in the above-cited language supports the netting of expenses against gross_income to determine whether or not income_tax returns were required to be filed for the years in guestion petitioner was required to file income_tax returns for and he has failed to show that the failure_to_file was due to reasonable_cause and was not due to willful neglect petitioner therefore is liable for the failure-to-file addition_to_tax under sec_6651l a therefore respondent's determination on this issue is sustained sec_6654 addition_to_tax for failure to pay estimated_tax respondent determined the addition_to_tax under sec_6654 for failure to make estimated_tax payments for sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual there is no exception contained therein relating to reasonable_cause and lack of willful neglect subject_to certain exceptions provided by statute and not pertinent here this addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not equal statutorily designated amounts see 99_tc_202 petitioner produced no evidence to show that respondent's determination of his liability for the addition_to_tax under sec_6654 was in error consequently because petitioner failed to make any estimated_tax payments for respondent's determination on this issue is sustained to reflect the foregoing decisions will be entered for respondent ‘ the total amount of stipulated income attributed to petitioner for exceeded the amount determined in the notice_of_deficiency by dollar_figure respondent did not file responsive pleadings to increase the deficiency against petitioner for this additional income accordingly the deficiencies and additions to tax for will be the amounts determined in the notice_of_deficiency
